Title: To Benjamin Franklin from Thomas Barclay, 12 August 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 12th. Augt. 1782
I have been for Some time past in hopes of having the pleasure of hearing from your Excellency in answer to what I had the honour of writing to you the 17th. of last month. Since that time Mess De Neufville have totally rejected any Arbitration relative to the Settlement of their demand and have applied to Congress— Consequently my Stay here on their account will be intirely unnecessary and with respect to the Continental goods I have got Clear of them tollerably well. I have put on board the Brigantine Grace 64 Packs of linen the freight to be paid in America, and by the Brigantine four Friends a Neutral Vessell 82 Bales, the freight of which is also payable in America, except that of 23 Bales of Soldiers Socks and mittens which is of no great Consequence, and which must be paid here as the Value Cannot be ascertained in America. I hope to have the honour of Seeing you before this Vessell Sails and of being able to prevail on you to order Insurance on the Value as it may be done at a low premium, and I think it is better not to run the risk. By the Brigantine Temmink I have Shipped 22 Bales and have been obliged to value on your Excellency of the 9th. for amount of the freight and Primage Viz in favour of Sampson Marcus & Co. at Six Months No. 25 for 3143 Ecus which I must rely on your Excellencys Goodness to honour. Next post will Convey you my account Current, and I must depend on your assistance a little farther, It shall be as little as posible, but in truth there was no other way of getting away the goods, I Know they are much wanted in America, and Ruin of them would be the Consequence of their remaining here. This has been experienced on Supplies purchased by Mr. Beaumarchais which lay in the West Indies untill they were render’d intirely unfit for use by the Moth and became not worth twenty Shillings the Bale, There lyes at Mess. De Neufville 9 Bales of French Cloth left there by Mr. Gillon I Know not the value, but I Suppose about £500.—and at Mr. Van Arps 4 Bales of the Same Kind of goods—the value is So very inconsiderable in Comparison of the Sale which he made to Col. Lawrence [Laurens] that I think I had better not medle with them— But Should your Excellency think other ways, both Mr. De Neufville and Mr. Van Arp Say they are ready to deliver them. The letter which I Shall write you next post will be the last I Shall have the honour to address you from Holland, I am Sir very respectfully your Excellency Most Obedient & Most Hum Sert.
Thos Barclay
His Excellency Benjn. Franklin Esqe.
